Title: From George Washington to General Henry Clinton, 5 February 1779
From: Washington, George
To: Clinton, Henry

Sir
Head Quarters Middle Brook 5th Feby 1779

I do myself the honor to inclose the Copy of a Resolve of Congress of the 28th ulto respecting the Exchange or Return of Officers, as well British as American, who may have actually violated their Paroles. That the intentions of the Resolve may be the more readily and effectually carried into execution, I would propose that our respective Commissaries of prisoners may meet at such time and place as they themselves shall agree upon, to determine what Officers, on both sides, come strictly under the description of violaters of their paroles, and then to account for them mutually, according to the principles and agreements which have hitherto regulated their Exchanges.
I have had the honor of receiving your favor of the 23d ulto and am to thank you for your ready attention to the representation in behalf of Brown and Lasher. I have the honor to be with due Respect Your Excellency’s Most obedient Servt
Go: Washington
